United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-528
Issued: December 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2010 appellant, through his attorney, filed a timely appeal from an
August 20, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 29, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 8, 2010 appellant, then a 36-year-old security screener, filed a traumatic injury
claim (Form CA-1) alleging an injury in the performance of duty on June 29, 2010.2 She stated
that between 4:00 and 4:05 p.m. she was crossing a pedestrian walkway near Island 4 in a
parking lot near the Denver Airport, attempting to get to Island 5, when she was struck by the
side mirror of a “Wally Park” shuttle. Appellant described the injury as a closed head injury and
nasal contusion. The reverse of the claim form, completed by the employing establishment,
asserted that appellant was off duty, outside the airport in the ground transportation pick-up
area.3 According to the employing establishment the area was not owned or operated by the
employing establishment.
By letters dated July 15, 2010, OWCP requested additional information from appellant
and the employing establishment. In an August 5, 2010 response, an employing establishment
human resources specialist stated that the incident did not occur in a parking lot. According to
the specialist, there are public transportation pick-up islands outside the airport terminal, used by
travelers and employees and Island 4 was approximately 90 to 100 feet beyond the terminal
doors. The human resources specialist stated that appellant was crossing to another island
en route to a Regional Transportation District (RTD) bus, when she was struck by the shuttle
bus.
By decision dated August 20, 2010, OWCP denied the claim for compensation. It found
that appellant was not in the performance of duty at the time of the June 29, 2010 incident.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”4 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”5
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in the master’s business, at a place where he may
reasonably be expected to be in connection with the employment and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.6

2

In her description of the injury, appellant used the date June 27, 2010, but she identified the date of injury
elsewhere on the form as June 29, 2010, the reverse of the form provides a June 29, 2010 date of injury, and the
record contains medical treatment on June 29, 2010 indicating that the alleged incident occurred on June 29, 2010.
3

The record also contains a handwritten CA-1 dated July 3, 2010, with regular work hours reported as 6:00 a.m.
to 4:00 p.m. On this claim form appellant stated that she was leaving work when she was struck by a shuttle bus.
4

5 U.S.C. § 8102(a).

5

Valerie C. Boward, 50 ECAB 126 (1998).

6

R.A., 59 ECAB 581 (2008); Mary Keszler, 38 ECAB 735 (1987).

2

The Board has recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work or during
a lunch period, are not compensable, as they do not arise out of and in the course of employment.
Rather, such injuries are merely the ordinary, nonemployment hazards of the journey itself,
which are shared by all travelers.7
ANALYSIS
In the present case, appellant alleged that she was struck by the side mirror of a shuttle
bus on June 29, 2010. Based on her statements on the claim form and the response of the
employing establishment, the incident occurred shortly after she left work for the day and was on
her way to catch a local bus to take her home. As noted, the criteria used to determine if an
incident arises in the course of employment include the time, place and the activity involved in
the incident.
With respect to time, the incident occurred after appellant’s work shift had ended. It did
not therefore occur at a time when the employee may reasonably be said to be engaged in the
employing establishment’s business. With respect to place, the incident occurred outside the
airport terminal in an area where public transportation was available. The employing
establishment stated that it did not own or operate the area. While ownership or control of a
location does not necessarily establish the boundaries of the employing establishment’s
premises,8 it is an important consideration. In J.B., a security screener was struck by a shuttle
bus in a crosswalk outside the airport terminal.9 The Board noted that the employing
establishment did not own, control or maintain the area, and also noted that this was an area open
to the general public. Even if employees customarily used the area, “this would not alter the
public nature of the walkway or render it part of the employing establishment’s premises.”10
In the present case, the evidence establishes that the crosswalk where the June 29, 2010
incident occurred was open to the general public and was not owned or maintained by the
employing establishment. The risk of being struck by a shuttle bus is a risk faced by all travelers
to the airport, and not a special hazard faced by employees.11 In F.S. a security screener fell in a
crosswalk outside the airport terminal on her way to work.12 The Board found that even if this
had been her normal route to and from work, the risk of an injury on the crosswalk was one

7

See John M. Byrd, 53 ECAB 684 (2002); see also Gabe Brooks, 51 ECAB 184 (1999); Thomas P. White, 37
ECAB 728 (1986); Robert F. Hart, 36 ECAB 186 (1984).
8

See, e.g., Diane Bensmiller, 48 ECAB 675 (1997).

9

Docket No. 11-106 (issued August 17, 2011).

10

Id.

11

The Board has recognized that the employing establishment premises may be extended to include a specific
route used primarily by employees that presents a special hazard to these employees. See Michael K. Gallagher, 48
ECAB 610 (1997). Factors such as whether the employing establishment contracted for the exclusive use of the
area, and whether the area is maintained to see who may access the premises, are considered. See R.M., Docket No.
07-1066 (issued February 6, 2009).
12

Docket No. 09-1573 (issued April 6, 2010).

3

shared by all travelers, not a special hazard to airport employees. In the present case, the Board
finds the June 29, 2010 incident did not occur on the employing establishment’s premises.
The third criterion to consider is the activity itself. In this case, appellant was not
reasonably fulfilling the duties of her employment or something incidental to the fulfillment of
her job duties.13 She had left work and was on her way to take a bus home. As noted, an
employee going from work who is injured off-premises is not in the course of employment.
Based on the evidence of record, the Board finds that the evidence fails to establish an exception
to the general rule.
The Board finds that appellant was not in the course of employment when she was struck
by the shuttle bus on June 29, 2010. Since appellant was not in the course of employment at the
time of the June 29, 2010 incident, OWCP properly denied the claim for compensation.
CONCLUSION
The Board finds that appellant’s injury on June 29, 2010 did not occur in the performance
of duty and she is not entitled to compensation under FECA.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 20, 2010 is affirmed.
Issued: December 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Cf. D.M., Docket No. 10-1723 (issued August 23, 2011), where a security screener was stopped by a passenger
as she left work and was injured while assisting the passenger.

4

